Case 1:17-cr-00416-WJM Document 56 Filed 07/13/20 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 17-cr-00416-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. BRETT THOMAS DEIMER,

     Defendant.
_____________________________________________________________________

        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendant’s Motion to Reduce Sentence

Pursuant to the First Step Act of 2018 [#52]1 (the “Motion”), wherein Defendant Brett

Thomas Deimer moves the Court to reduce his sentence to time served and re-sentence

him to an unspecified period of supervised release with confinement at a halfway house.

The Government opposes the Motion. See generally Response [#54]. The Motion has

been referred to the undersigned for a Recommendation pursuant to Fed. R. Crim. P. 59(b)

and D.C.COLO.LCrR 57.1. See [#55]. Upon review of the briefing and case file, the Court

finds that Defendant has failed to exhaust his administrative remedies and does not meet

the requirements for release under the First Step Act, and therefore RECOMMENDS that

the Motion [#52] be DENIED.



       1
        [#52] is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court's case management and electronic case filing system
(CM/ECF). This convention is used throughout this Recommendation.

                                             -1-
Case 1:17-cr-00416-WJM Document 56 Filed 07/13/20 USDC Colorado Page 2 of 5




                                    I. BACKGROUND

       On June 8, 2018, Mr. Deimer pled guilty to one count of Felon in Possession of

Firearm, 18 U.S.C. § 922(g)(1). The District Judge sentenced Mr. Deimer to a 60-month

term of incarceration followed by 30 months of supervised release on March 14, 2019.

Fifteen months have passed since Mr. Deimer’s sentencing. His current projected release

date is February 11, 2022. [#54] at 1.

       Mr. Deimer filed his Motion [#52] on April 24, 2020. In his Motion [#52], Mr. Deimer

asserts that while incarcerated he “got clean and stayed clean” and completed two

rehabilitative programs. He asserts that his “sobriety is now the number one priority” in his

life. He seeks reconsideration of the length of his sentence so that he can become a

productive member of society. Mr. Deimer makes no representations in his Motion about

exhaustion of his administrative rights pertaining to the First Step Act, and indeed there is

no evidence of such.

       The Government opposes Mr. Deimer’s Motion and argues that the Court lacks

jurisdiction to modify his sentence, he has failed to exhaust his administrative remedies with

the Bureau of Prisons, and he has failed to establish extraordinary and compelling reasons

for his release under the First Step Act. See generally Response [#54].

                                 II. LEGAL STANDARDS

       18 U.S.C. § 3582(c)(1) authorizes the Court to reduce a defendant’s term of

imprisonment “upon motion of the Director of the Bureau of Prisons, or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden of the defendant’s facility,

                                             -2-
Case 1:17-cr-00416-WJM Document 56 Filed 07/13/20 USDC Colorado Page 3 of 5




whichever is earlier.” 18 U.S.C. §3582(c)(1)(A). When presented with the requisite motion,

Section 3582(c)(1) permits the Court to grant the sentence reduction if, “after considering

the factors set forth in section 3553(a) to the extent they are applicable,” the Court finds

that “extraordinary and compelling reasons warrant such a reduction” and that “such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Id. § 3582(c)(1).

                                     III. DISCUSSION

       The record in this matter is devoid of any evidence that the Defendant has

exhausted his administrative rights regarding relief under the First Step Act. Although the

Tenth Circuit Court of Appeals has not addressed whether the administrative exhaustion

requirement under Section 3582(c)(1)(A) is jurisdictional, most district courts have

concluded that Congress intended that courts treat the exhaustion requirement as

jurisdictional. United States v. Ruiz, No. CR 12-3186 RB, 2020 WL 3265244, at *1 (D.N.M.

June 17, 2020) (collecting cases). The Tenth Circuit has held that exhaustion is a

jurisdictional requirement for motions brought under other subsections of the First Step Act,

namely subsections 3582(c)(1)(B) and (c)(2). United States v. Read-Forbes, No. 12-

20099-01-KHV, 2020 WL 1888856, at *3 (D. Kan. Apr. 16, 2020), reconsideration

overruled, No. 12-20099-01-KHV, 2020 WL 2037053 (D. Kan. Apr. 28, 2020) (gathering

cases). Given that Section 3582(c)(1)(A) includes an express exhaustion requirement, “the

Court sees no reason to treat that subsection’s requirements any differently.” Id. Because

Mr. Deimer has not provided evidence that he has exhausted his administrative rights, the

Court respectfully recommends that his motion be denied for lack of exhaustion and



                                             -3-
Case 1:17-cr-00416-WJM Document 56 Filed 07/13/20 USDC Colorado Page 4 of 5




hence, lack of jurisdiction.

       Even if the Court did not recommend treating the exhaustion requirement as

jurisdictional, the Court would recommend denying the Motion for an additional reason.

The First Step Act permits a sentencing court to grant a motion for compassionate release

where “extraordinary and compelling reasons warrant such a [sentence] reduction” and the

“reduction is consistent with applicable policy statements issued by the Sentencing

Commission . . . .” The Application Notes of the U.S. Sentencing Guidelines § 1B1.13

provide that “extraordinary and compelling reasons exist” where the defendant has certain

medical conditions, where the defendant is at least 65 years old and meets other qualifying

circumstances, where the defendant has qualifying family circumstances, or for “other

reasons.” See U.S. Sentencing Guidelines Manual § 1B1.13 app. §§ (1)(A)-(D). Under §

(1)(D), the “other reasons” required by the statute must be due to “extraordinary and

compelling” circumstances. U.S. Sentencing Guidelines Manual § 1B1.13 app. §(1)(D).

Mr. Deimer seeks a reduction due to his new found sobriety and his desire to “be less of

a burden on the taxpayer.” Motion [#52] at 1-2. While the Court certainly appreciates Mr.

Deimer’s alleged behavioral changes, these circumstances do not rise to the level of

“extraordinary and compelling” sufficient to merit a reduction.

                                   IV. CONCLUSION

       Based on the foregoing,

       IT IS HEREBY RECOMMENDED that Defendant Brett Thomas Deimer’s Motion to

Reduce Sentence [#52] be DENIED.

       IT IS FURTHER ORDERED that, pursuant to Fed. R. Crim. P. 59(b)(2), the parties



                                            -4-
Case 1:17-cr-00416-WJM Document 56 Filed 07/13/20 USDC Colorado Page 5 of 5




shall have fourteen (14) days after service of this Recommendation to serve and file any

written objections in order to obtain reconsideration by the District Judge to whom this case

is assigned. A party’s failure to serve and file specific, written objections waives de novo

review of the Recommendation by the District Judge, see Fed. R. Crim. P. 59(b)(3), and

also waives appellate review of both factual and legal questions. See Fed. R. Crim. P.

59(b)(2).



       Dated: July 13, 2020




                                             -5-
